[Cite as State ex rel. Morrow Cty. Job & Family Servs. v. Morrow Cty. Court of Common Pleas, 2022-Ohio-
2549.]

                                       COURT OF APPEALS
                                    MORROW COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT


 STATE OF OHIO, EX REL, MORROW                         JUDGES:
 COUNTY JOB AND FAMILY SERVICES,                       Hon. W. Scott Gwin, P.J.
 CHILDREN SERVICES DIVISION, AND                       Hon. William B. Hoffman, J.
 SUNDIE BROWN EXECUTIVE                                Hon. Craig R. Baldwin, J.
 DIRECTOR, MORROW COUNTY JOB
 AND FAMILY SERVICES

                 Relators                              Case No. 2022CA0007

 -vs-

 MORROW COUNTY COURT OF                                OPINION
 COMMON PLEAS, JUVENILE DIVISION,
 AND HON. ROBERT C. HICKSON, JR.

                  Respondents

 CHARACTER OF PROCEEDINGS:                             Writ of Prohibition


 JUDGMENT:                                             Dismissed

 DATE OF JUDGMENT ENTRY:                               July 25, 2022


 APPEARANCES:


 For Relators                                          For Respondents

 DREAMA K. REESE                                       GEORGE D. JONSON
 Morrow County Job and Family Services                 COOPER D. BOWEN
 619 West Marion Road                                  Montgomery Jonson, LLP
 Mt. Gilead, Ohio 43338                                600 Vine Street – Suite #2650
                                                       Cincinnati, Ohio 45202
Morrow County, Case No. 2022CA0007                                                         2


Hoffman, J.
       {¶1}   On May 13, 2022, Relators Morrow County Job and Family Services,

Children Services Division, and Sundie Brown, Executive Director Morrow County Job

and Family Services (collectively, “MCJFS”) filed an Original Action for Writ of Prohibition.

Respondents, Morrow County Court of Common Pleas, Juvenile Division, and The

Honorable Robert C. Hickson, Jr. (collectively, “Judge Hickson”) moved to dismiss the

petition on June 2, 2022 based on mootness. Judge Hickson’s motion is granted under

Civ.R. 12(B)(6) because the writ does not present a facially viable claim for relief.

                                           Background

       {¶2}   This original action stems from a complaint MCJFS filed on March 2, 2022,

alleging abuse, neglect and/or dependency in the matters of two minor children. Judge

Hickson conducted a shelter care hearing on March 4, 2022, and granted temporary

custody of the minor children to MCJFS pending an adjudicatory hearing on the

complaint. Judge Hickson thereafter conducted an uncontested adjudicatory hearing on

April 8, 2022. The children were adjudicated dependent under R.C. 2151.04(C) and

maintained in the temporary custody of MCJFS pending a disposition hearing.

       {¶3}   On April 27, 2022, MCJFS received a copy of the Journal Entry on

Adjudicatory Hearing and Notice of Hearing signed by Judge Hickson on April 22, 2022.

       {¶4}   The entry states, in pertinent part:



              This matter shall come before the Court upon Disposition

       Hearing on May 27, 2022, at 2:30 p.m. with MCJFS specifically ORDERED

       to timely subpoena all clinicians who have seen, or are seeing either mother

       or father at any time, more specifically Dr. Prince[ss] Black, and that MCJFS
Morrow County, Case No. 2022CA0007                                                         3


         is further ordered to obtain a written report (including all assessments and

         treatment reports) from any clinician and to file with the Court all reports no

         less than seven (7) days before the next court Hearing.



         {¶5}   (Emphasis sic.)

         {¶6}   Thereafter, MCJFS filed this writ of prohibition. MCJFS asserts Judge

Hickson’s Journal Entry is an exercise of judicial power that is unauthorized by law.

MCJFS maintains the Morrow County Juvenile Court is a statutory court with limited

jurisdiction that may only exercise those powers specifically conferred upon it by

legislative action. MCJFS further contends under R.C. 2157.07 the juvenile court only has

the powers and jurisdiction granted to it under Chapters 2151 and 2152 of the Revised

Code. Specifically, MCJFS asserted Judge Hickson has no jurisdiction over “all clinicians”

or Dr. Princess Black who Judge Hickson ordered to be subpoenaed by MCJFS for the

disposition hearing.

         {¶7}   MCJFS points out Judge Hickson is not a party to the juvenile court

proceedings and does not have a case-in-chief to present, does not bear the burden of

proof and does not represent any clients in the underlying abuse, neglect and/or

dependency case. Thus, MCJFS concludes Judge Hickson is not permitted to issue

subpoenas by proxy or independently investigate matters pending before the juvenile

court.

         {¶8}   MCJFS further alleges the Journal Entry states: “Intake Caseworker for

MCJFS, Noelle Parish, was placed under oath and testified * * * Dr. Prince[ss] Black has

been engaged to complete mother’s assessment and will not be discussing possible
Morrow County, Case No. 2022CA0007                                                                          4


criminal charges with the parents.” MCJFS asserts Noell Parish provided no such sworn

testimony at the adjudicatory hearing. Further, Dr. Princess Black is unknown to MCJFS

and has not been hired to complete mother’s assessment or to provide any case plan

services to the family.1

        {¶9}    Instead, the appointed guardian ad litem, Michelle Delery Stratman,

provided Dr. Princess Black’s name via email to all counsel and/or parties at the

adjudicatory hearing. Ms. Stratman indicated Dr. Princess Black, a psychologist, performs

psychological evaluations and/or assessments in an adjacent county and may be

available to provide services to the parents.

        {¶10} MCJFS asks this Court to issue a writ prohibiting Judge Hickson from

issuing subpoenas, by proxy, for witnesses who are not subject to the jurisdiction of the

juvenile court; not a party to the proceedings; and not presented by MCJFS as part of the

state’s case-in-chief. MCJFS also asks the Court to issue an order directing Judge

Hickson to vacate the unlawful orders issued in these matters on April 22, 2022, and

prohibit him from exercising judicial power to issue orders unauthorized by law.

        {¶11} On June 2, 2022, Judge Hickson filed a Motion to Dismiss based on

mootness. He asserts he vacated portions of the April 22, 2022 Journal Entry, in a Journal

Entry filed on May 24, 2022, rendering the pending writ of prohibition moot. In their

response to the dismissal motion, MCJFS acknowledges this fact but opposes dismissal

of its writ on mootness identifying nine other cases where Judge Hickson has allegedly

issued similar orders.




1We also note although Dr. Black is not a party to this matter, the doctor can file a motion to quash the
subpoena as any other subpoenaed person may do.
Morrow County, Case No. 2022CA0007                                                         5


                              A. Applicability of mootness doctrine

       {¶12} Although we find the current writ to be moot because Judge Hickson

vacated a portion of his April 22, 2022 Journal Entry that serves as the basis for this writ,

we will nonetheless address the merits. A recognized exception to the mootness doctrine

exists for cases “capable of repetition, yet evading review[.] State ex rel. Cincinnati

Enquirer v. Bronson, 191 Ohio App.3d 160, 2010-Ohio-5315, 945 N.E.2d 551, ¶ 8 (12th

Dist.). It is within the Court’s authority to raise this exception sua sponte. Park Lane

Apartments v. Parks, 6th Dist. Lucas No. L-20-1208, 2021-Ohio-3510, ¶ 2. The exception

applies under the following conditions: “(1) the challenged action is too short in duration

to be fully litigated prior to its cessation or expiration and (2) there is ‘a reasonable

expectation that the same complaining party will be subjected to the same action again.’

” State ex rel. Calvary v. Upper Arlington, 89 Ohio St.3d 229, 231, 729 N.E.2d 1182

(2000).

       {¶13} The first element is satisfied here because Judge Hickson can amend his

orders removing the challenged language before the abuse, neglect and/or dependency

case is fully litigated. An amendment to the Journal Entry that removes challenged

language precludes this Court’s ability to address the issue on appeal. The second

element is satisfied because the issue is clearly capable of repetition as pointed out by

MCJFS in the nine other cases they reference where Judge Hickson allegedly ordered

the issuance of similar subpoenas.

       {¶14} Therefore, because the exception to the mootness doctrine applies, we will

proceed to rule on the merits of the petition for writ of prohibition because the issues are

“capable of repetition, yet evading review.”
Morrow County, Case No. 2022CA0007                                                          6


         II. Elements for writ of prohibition and Civ.R. 12(B)(6) standard of review

                                  A. Writ of prohibition elements

       {¶15} The purpose of a writ of prohibition is to stop an inferior court or judicial

officer from acting beyond the scope of their jurisdiction. (Citation omitted.) State ex rel.

Jones v. Suster, 84 Ohio St.3d 70, 73, 701 N.E.2d 1002 (1998). A writ will only be issued

when it can be established that: (1) a lower court or officer is about to exercise judicial or

quasi-judicial power; (2) the exercise of that power is clearly not authorized by law; and

(3) a denial of the writ would cause an injury for which no adequate legal remedy exists.

(Citation omitted.) See State ex rel. Hunter v. Summit Cty. Human Resource Comm., 81

Ohio St.3d 450, 451, 692 N.E.2d 185 (1998). The Supreme Court has consistently stated

a writ of prohibition is an extraordinary remedy which should be not granted routinely or

easily. Jones at 73.

       {¶16} Thus, prohibition will not lie unless it clearly appears the court has no

jurisdiction of the cause which it is attempting to adjudicate or the court is about to exceed

its jurisdiction. State ex rel. Ellis v. McCabe, 138 Ohio St. 417, 35 N.E.2d 571 (1941),

paragraph three of the syllabus. Absent an unambiguous lack of jurisdiction, a court

having general jurisdiction of the subject matter of an action has authority to determine

its own jurisdiction. A party challenging the court’s jurisdiction has an adequate remedy

at law by way of an appeal from the court’s holding it has jurisdiction. (Citations omitted.)

State ex rel. Rootstown Loc. School Dist. Bd. of Edn. v. Portage Cty. Court of Common

Pleas, 78 Ohio St.3d 489, 491, 678 N.E.2d 1365 (1997); State ex rel. Bradford v. Trumbull

Cty. Court, 64 Ohio St.3d 502, 504, 1992-Ohio-132, 597 N.E.2d 116.
Morrow County, Case No. 2022CA0007                                                            7


       {¶17} Further, “[t]he writ will not issue to prevent an erroneous judgment, or to

serve the purpose of appeal, or to correct mistakes of the lower court in deciding

questions within its jurisdiction.” (Citations omitted.) State ex rel. Sparto v. Juvenile Court

of Darke Cty., 153 Ohio St. 64, 65, 90 N.E.2d 598 (1950).

                                    B. Civ.R. 12(B)(6) standard

       {¶18} In the present matter, we find dismissal appropriate under Civ.R. 12(B)(6).

“When considering a motion to dismiss for failure to state a claim upon which relief can

be granted, the court must presume all factual allegations contained in the complaint to

be true and must make all reasonable inferences in favor of the nonmoving party.” Perez

v. Cleveland, 66 Ohio St.3d 397, 399, 613 N.E.2d 199 (1993). “[A]s long as there is a set

of facts, consistent with the plaintiff’s complaint, which would allow the plaintiff to recover,

the court may not grant a defendant’s motion to dismiss.” York v. Ohio State Hwy. Patrol,

60 Ohio St.3d 143, 145, 573 N.E.2d 1063 (1991).

       {¶19} In State ex rel. Hummel v. Sadler, 96 Ohio St.3d 84, 2002-Ohio-3605, 771

N.E.2d 853, ¶ 20, citing Taylor v. London, 88 Ohio St.3d 137, 139, 723 N.E.2d 1089

(2000), the Ohio Supreme Court explained:



              “Civ.R. 12(B)(6) dismissals may be based on ‘merits’ issues such as

       the availability of an adequate remedy in the ordinary course of law. The

       applicable Civ.R. 12(B)(6) standard is whether, after presuming the truth of

       all material factual allegations in the complaint and all reasonable

       inferences therefrom in relators’ favor, it appears beyond doubt that relators

       can prove no set of facts warranting relief.”
Morrow County, Case No. 2022CA0007                                                           8


                                            III. Analysis

       {¶20} MCJFS maintains it is entitled to the requested relief because Judge

Hickson’s April 22, 2022 Journal Entry unambiguously exceeds the court’s statutory

authority and/or powers under R.C. 2151. Specifically, MCJFS contends Judge Hickson

has no jurisdiction over “all clinicians” or Dr. Princess Black – the witnesses ordered to

be subpoenaed by MCJFS for the disposition hearing. We disagree.

       {¶21} “[I]f a trial court has general jurisdiction over the subject matter of a specific

type of case, a prohibition action usually cannot be maintained to determine whether the

exercise of jurisdiction in a particular instance is proper.” Leatherworks Partnership v.

Straud, 11th Dist. Trumbull No. 2002-T-0017, 2002-Ohio-6477, ¶ 17. This conclusion is

based on the fact “even if the trial court [exceeds] its power in performing a specific act,

the relator has an adequate legal remedy because the decision to exercise jurisdiction

can be fully reviewed in a direct appeal.” Id.

       {¶22} An exception to this rule exists, even if the trial court has general jurisdiction

over the matter before it, if the lack of jurisdiction is patent and unambiguous. State ex

rel. Jones, 84 Ohio St.3d at 74, 701 N.E.2d 1002. Under that scenario, a relator is no

longer required to establish the lack of an adequate remedy. State ex rel. Rogers v.

McGee Brown, 80 Ohio St.3d 408, 410, 686 N.E.2d 1126 (1997).

       {¶23} The jurisdictional defect exception test is whether the lack of jurisdiction is

“patent and unambiguous” “if there are no set of facts under which a trial court or judge

could have jurisdiction over a particular case[.]” Leatherworks at ¶ 19. “On the other hand,

if the court or judge generally has subject matter jurisdiction over the type of case in

question and his authority to hear that specific action will depend on the specific facts
Morrow County, Case No. 2022CA0007                                                         9


before him, the jurisdictional defect is not obvious and the court/judge should be allowed

to decide the jurisdictional issue.” Id.



              “The logic behind the foregoing proposition is that if a trial court

       possesses general jurisdiction over a particular subject matter, it should be

       allowed to determine its own jurisdiction. If that determination is legally

       incorrect, a party can challenge the court’s decision through an appeal of

       the decision at that conclusion of the action at the trial level. It is only when

       a trial court does not have general jurisdiction over a subject matter that a

       writ of prohibition will lie; i.e., a lack of jurisdiction is only patent and

       unambiguous when the court’s own findings, even if supported by the

       evidence, do not support the exercise of jurisdiction.”



       {¶24} (Citation omitted.) State ex rel. Lee v. Trumbull Cty. Probate Court, 11th

Dist. Trumbull No. 97-T-0150, 1999 WL 744032, *6 (Sept. 17, 1999).               -

       {¶25} Here, MCJFS challenges Judge Hickson’s statutory authority and/or powers

under R.C. 2151 to order MCJFS to subpoena certain persons and reports. MCJFS

asserts Judge Hickson exceeded his statutory authority and powers. Importantly, MCJFS

does not allege Judge Hickson lacked jurisdiction to issue the April 22, 2022 Journal Entry

only that he exceeded his authority in issuing it. “A trial court has broad discretion in

managing its docket, setting case schedules, and scheduling orders.” (Emphasis added.)

Sonis v. Rasner, 8th Dist. Cuyahoga No. 101929, 2015-Ohio-3028, 39 N.E.3d 871, ¶ 40.
Morrow County, Case No. 2022CA0007                                                         10


       {¶26} Based on the discretionary authority given Judge Hickson with regard to

scheduling orders, “an extraordinary writ will not issue to control [his] judicial discretion,

even if that discretion is abused.” Berthelot v. Dezso, 86 Ohio St.3d 257, 259, 714 N.

E.2d 888 (1999). Judge Hickson is a sitting judge on the Morrow County Court of Common

Pleas, Juvenile Court. He has jurisdiction over abuse, neglect and/or dependency cases

and therefore, MCJFS cannot establish a patent and unambiguous lack of jurisdiction to

issue the Journal Entry being challenged.

       {¶27} In reaching this conclusion, we do not rule on the merits of MCJFS’s claim

that Judge Hickson exceeded his authority in issuing the Journal Entry because our duty

is limited to determining whether Judge Hickson patently and unambiguously lacked

jurisdiction. Though MCJFS contends Judge Hickson’s Journal Entry exceeds the

authority granted him under R.C. 2151, these objections challenge Judge Hickson’s

exercise of his jurisdiction in a particular instance, not his general jurisdictional over

abuse, neglect and/or dependency cases.

       {¶28} For these reasons, we find Judge Hickson did not patently and

unambiguously lack jurisdiction to issue the Journal Entry on Adjudicatory Hearing and

Notice of Hearing. See also State ex rel. Mason v. Burnside, 117 Ohio St.3d 1, 2007-

Ohio-6754, 881 N.E.2d 224 (Trial court judge did not patently and unambiguously lack

jurisdiction to issue a discovery order because courts have broad discretion over

discovery matters.) State ex rel. Leatherworks Partnership, 11th Dist. Trumbull No. 2002-

T-0017, 2002-Ohio-6477 (trial court judge could proceed on a foreclosure action because

he has subject matter jurisdiction to hear foreclosure cases and should be given the

opportunity to determine whether he lacks jurisdiction over the foreclosure action that was
Morrow County, Case No. 2022CA0007                                                        11


allegedly predicated on a prior judgment that was not a final order.) State ex rel. Enyart,

71 Ohio St.3d 655, 646 N.E.2d 1110 (Trial court judge possessed jurisdiction to rule on

the Civ.R. 60(B) motion and the fact that she may have exercised that jurisdiction

erroneously does not give rise to extraordinary relief by prohibition.) State ex rel. Thomas

v. McGinty, 164 Ohio St.3d 167, 2020-Ohio-5452, 172 N.E.3d 824 (Argument that trial

court judge exceeded his authority in issuing a discovery order challenges his exercise of

jurisdiction, not the existence of subject-matter jurisdiction. Absent some other provision

that divests the judge of subject-matter jurisdiction to issue the discovery order, a writ of

prohibition is not appropriate.)

       {¶29} Likewise, here, MCJFS does not claim Judge Hickson lacks subject-matter

jurisdiction over this matter. Rather, MCJFS’s challenge pertains to the manner in which

Judge Hickson exercised his jurisdiction. Therefore, Judge Hickson did not patently and

unambiguously lack jurisdiction when he issued the April 22, 2022 Journal Entry on

Adjudicatory Hearing and Notice of Hearing requiring certain persons and reports to be

subpoenaed for the disposition hearing.

       {¶30} Further, MCJFS has an adequate remedy at law which also precludes its

request for a writ of prohibition. Attorneys at MCJFS may be held in contempt if they

decline to follow Judge Hickson’s Journal Entry requiring them to subpoena certain

witnesses and reports for the disposition hearing. “[A]ppealing a contempt order is an

adequate remedy at law which will result in denial of the writ.” State ex rel. Mancino v.

Campbell, 66 Ohio St.3d 217, 220, 611 N.E.2d 319 (1993). Therefore, the denial of the

writ is also required because MCJFS has an adequate remedy at law.
Morrow County, Case No. 2022CA0007                                                       12


                                         IV. Conclusion

       {¶31} For the foregoing reasons, we grant Judge Hickson’s Motion to Dismiss

under Civ.R. 12(B)(6). The clerk of courts is hereby directed to serve upon all parties not

in default notice of this judgment and its date of entry upon the journal. See Civ.R. 58(B).

       MOTION GRANTED.

       CAUSE DISMISSED.

       COSTS TO RELATORS.

       IT IS SO ORDERED.




By: Hoffman, J.
Gwin, P.J. and
Baldwin, J. concur